If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                      August 18, 2022
               Plaintiff-Appellee,

v                                                                     No. 357766
                                                                      Berrien Circuit Court
MARK ANTHONY ABBATOY,                                                 LC No. 1997-403846-FC

               Defendant-Appellant.


Before: RICK, P.J., and BOONSTRA and O’BRIEN, JJ.

PER CURIAM.

        In October 1997, a jury convicted then-17-year-old defendant, Mark Anthony Abbatoy, of
first-degree felony murder, MCL 750.316(1)(b), for the beating death of the victim, Connie
DePalma. Defendant carried out this beating with his codefendant, Anthony DePalma, who was
the victim’s son. Defendant was initially sentenced to life imprisonment without the possibility of
parole (LWOP), but that sentence was reconsidered as a result of MCL 769.25 and MCL 769.25a,
and the United States Supreme Court’s decisions in Miller v Alabama, 567 US 460, 465; 132 S Ct
2455; 183 L Ed 2d 407 (2012), and Montgomery v Louisiana, 577 US 190, 208-209, 136 S Ct 718;
193 L Ed 2d 599 (2016). Upon reconsideration, the trial court declined to reimpose a sentence of
LWOP and, following a hearing, resentenced defendant to 40 to 60 years’ imprisonment.
Defendant now appeals that sentence as of right.

        After defendant appealed, our Supreme Court released People v Boykin, ___ Mich ___;
___ NW2d ___ (2022) (Docket Nos. 157738; 158695). There, our Supreme Court held that, when
sentencing juvenile defendants to a term-of-years sentence under MCL 769.25 or MCL 769.25a,
trial courts must consider a juvenile defendant’s youth, and must treat that youth as a mitigating
factor. Id. at ___; slip op at 1. The Court added, however, that a trial court need not “articulate
on the record how a defendant’s youth affected the decision.” Id.

         Having reviewed the trial court’s opinion, it is not apparent that the trial court considered
defendant’s youth at the time of the offense when resentencing defendant, and even if the court
did, it is not apparent that the court treated defendant’s youth as a mitigating factor. Accordingly,
although the trial court was not required to articulate on the record how defendant’s youth affected



                                                 -1-
its decision, we nevertheless vacate defendant’s sentence and remand for resentencing in light of
Boykin.

        On appeal, defendant raises other issues that we will address because they are likely to
reoccur on remand. First, we address defendant’s argument that the evidence did not support the
trial court’s conclusion that defendant inflicted the fatal blows to the victim. Second, we address
defendant’s argument that he could not be sentenced to a longer sentence than his similarly situated
codefendant, DePalma. Defendant raises a third argument—that the trial court failed to consider
relevant sentencing factors when it resentenced defendant—but we decline to address this
argument in light of our holding that defendant must be resentenced.

                         I. FACTUAL AND PROCEDURAL HISTORY

         This case arises out of the beating death of the victim on May 7, 1997, in Bridgman,
Michigan. According to trial testimony, on that afternoon, defendant was with DePalma. They
were both 17 years old. Earlier in the day, defendant told DePalma that he planned to run away to
California, and DePalma suggested that they steal his mother’s car and drive there. DePalma went
into his house and stole the victim’s car keys, then went to a nearby restaurant with defendant to
discuss their plan. Assuming that the victim would immediately call the police when defendant
and DePalma took her car, the two planned to knock her out with a shovel so they could be farther
away before the authorities were notified of the theft. With this as the plan, defendant and
DePalma returned to DePalma’s house and found the victim in the garage. Defendant hit the victim
in the head with a shovel three times, and she fell down to the ground. Believing the victim was
knocked out, defendant left the garage, but then heard a noise and realized that the victim had
gotten up and went into the house. Defendant chased after the victim, kicked down the door to the
house, and followed the victim upstairs, where he saw her on the phone. Afraid she was calling
911, defendant ripped the phone off the wall, then repeatedly hit the victim on the head with the
shovel until she fell to the floor. Defendant maintained at both his trial and the Miller hearing that
the victim was still breathing when he left her. At defendant’s trial, he testified that he laid the
shovel next to the fallen victim and went downstairs, and told DePalma that if he wanted his mother
dead, he would have to do it himself. According to defendant, after that, DePalma went upstairs,
and returned a short time later with the shovel. The forensic pathologist at defendant’s trial
testified that the victim’s cause of death was cranial cerebral trauma (severe head injuries). The
victim suffered 10 lacerations on the back and top of her head, and three of those wounds
penetrated her skull.

       Defendant and DePalma were tried at the same trial with separate juries. They were both
convicted of first-degree felony murder and sentenced to LWOP.

       In 2016, following the release of Miller and Montgomery, the prosecution moved to
resentence defendant to LWOP under the procedures outlined in MCL 769.25 and MCL 769.25a.
After holding a two-day Miller hearing, the trial court denied that motion and scheduled a




                                                 -2-
resentencing hearing. At that hearing, the trial court resentenced defendant to 40 to 60 years’
imprisonment.1 This appeal followed.

                                 II. STANDARD OF REVIEW

        “This Court reviews sentencing decisions for an abuse of discretion.” People v Skinner,
502 Mich 89, 131; 917 NW2d 292 (2018). A trial court’s sentencing decision is an abuse of
discretion if it violates the principle of proportionality, which requires the sentence imposed “be
proportionate to the seriousness of the circumstances surrounding the offense and the offender.”
Skinner, 502 Mich at 131-132 (quotation marks and citation omitted). Factual findings are
reviewed for clear error, and questions of law are reviewed de novo. Id. at 137 n 27.

                                           III. BOYKIN

       In People v Bennett, 335 Mich App 409, 413-414; 966 NW2d 768 (2021), this Court
explained the process for resentencing a defendant who was sentenced to life imprisonment
without the possibility of parole as a juvenile:

               Anticipating that the United States Supreme Court would give Miller
       retroactive effect, Michigan’s Legislature designed a system for resentencing all
       prisoners serving life without parole who were under the age of 18 when they
       committed the offense. In those cases, the resentencing court must select either life
       without parole or a term-of-years sentence. Prosecutors seeking imposition of a
       life-without-parole sentence are obligated to file a motion specifying the grounds
       for imposing that punishment. The resentencing court then must hold a hearing to
       consider the juvenile sentencing factors set forth in Miller and other relevant
       information, including the defendant’s record while incarcerated. The court is
       additionally obligated to specify on the record the aggravating and mitigating
       circumstances considered by the court and the court’s reasons supporting the
       sentence imposed. If the court elects a term-of-years sentence rather than life
       without parole, the court shall sentence the individual to a term of imprisonment
       for which the maximum term shall be not less than 60 years and the minimum term
       shall be not less than 25 years or more than 40 years. [Quotation marks and
       citations omitted. See also MCL 769.25a; MCL 769.25.]

       If the court elects to impose a term-of-years sentence, “[t]here are no sentencing guidelines
to guide a trial court’s exercise of discretion within” the minimum-term range of 25 years to 40
years. People v Wines, 323 Mich App 343, 350; 916 NW2d 855 (2018), rev’d in part on other
grounds 506 Mich 954 (2020). In place of sentencing guidelines, resentencing courts should be
guided by the sentencing objectives provided in People v Snow, 386 Mich 586, 592; 194 NW2d
314 (1972). Wines, 323 Mich App at 352. In Snow, 386 Mich at 592, the Michigan Supreme
Court directed a sentencing court to consider the following objectives: (1) the reformation of the



1
 DePalma was resentenced by a different trial court judge to 27 to 60 years’ imprisonment. He
was released in September 2020.


                                                -3-
offender; (2) protection of society; (3) the disciplining of the wrongdoer; and (4) the deterrence of
others from committing like offenses.

        This was the state of our caselaw when the trial court resentenced defendant. Following
defendant’s resentencing, however, our Supreme Court released Boykin, ___ Mich at ___; slip op
at 13, in which it held “that in all sentencing hearings conducted under MCL 769.25 or MCL
769.25a, trial courts are to consider the defendant’s youth and must treat it as a mitigating factor.”
In other words, when the trial court was deciding the minimum-term range of defendant’s term-
of-years sentence under MCL 769.25 or MCL 769.25a, it was not only required to consider the
Snow objectives, but also defendant’s youth at the time of the offense, and that was to be treated
as a mitigating factor.

        Having reviewed the transcript from the resentencing hearing, it is not apparent that the
trial court considered defendant’s youth and its attendant circumstances. See Boykin, ___ Mich at
___; slip op at 11 (“[W]e hold that consideration of youth and its attendant circumstances is also
required by this state’s sentencing jurisprudence.”). The trial court focused almost exclusively on
the horrific nature of defendant’s crime, and nothing about that discussion suggested that the trial
court was considering defendant’s youth and its attendant circumstances.

       While the trial court referenced defendant’s age at one point in its ruling, that reference
was fleeting. The court stated:

               If you—if your mother had had you 22 weeks before she did we would [not]
       be here today. You would have been 18 years of age and you wouldn’t have had
       the right to a Miller hearing. But we are where we are. And I understand the
       Supreme Court had to set a dark line and that benefits some people and it doesn’t
       benefit others.[2]

From this, it appears that the court was merely observing defendant’s age, not taking defendant’s
youth and its attendant circumstances into consideration for purposes of sentencing defendant.
Even if this conclusion is wrong, the trial court’s statement certainly does not suggest that it was
considering defendant’s youth as a mitigating factor, as Boykin requires. See Boykin, ___ Mich at
___; slip op at 1. The court was, at best, making a neutral observation about the fact that
defendant’s age allowed him the benefit of a Miller hearing.

       Accordingly, on the basis of our conclusions that (1) the trial court did not consider
defendant’s youth when sentencing defendant to a term of years under MCL 769.25 or MCL
769.25a, and (2) to any extent that the court did consider defendant’s youth, it did not treat


2
 Perhaps highlighting the moving target that lower courts face when trying to resentence juvenile
defendants under MCL 769.25 or MCL 769.25a, we note that the sentiment expressed by the trial
court in this statement appears to no longer be accurate in light of our Supreme Court’s recent
holding in People v Parks, ___ Mich ___, ___; ___ NW2d ___ (2022) (Docket No. 162086); slip
op at 35-36 (holding that it is unconstitutional to impose a mandatory sentence of LWOP on an
18-year-old defendant, and that such a defendant is entitled to the “full protections of MCL 769.25
and our caselaw”).


                                                 -4-
defendant’s youth as a mitigating factor, we vacate the trial court’s sentence and remand for
resentencing in light of Boykin.

                                IV. ACCURATE INFORMATION

        Despite our holding remanding the case, we address defendant’s arguments raised on
appeal that are likely to arise again during his resentencing. First, defendant asserts that the trial
court erred by sentencing defendant on the basis of inaccurate information because the record does
not support the court’s conclusion that defendant inflicted the injuries that resulted in the victim’s
death. We disagree.

       A defendant is entitled to be sentenced “on the basis of accurate information.” People v
McGraw, 484 Mich 120, 131; 771 NW2d 655 (2009). If a defendant’s sentence is supported by
inaccurate information, resentencing is required. People v Jackson, 487 Mich 783, 792; 790
NW2d 340 (2010).

         Defendant asserts that the trial court’s statement that defendant “inflicted the majority of
the blows and caused the death of this victim” was inaccurate. Although the police officer who
testified on behalf of the prosecution at defendant’s Miller hearing testified that he could not
determine who issued the blow that resulted in the victim’s death, there is evidence in the record
supporting the trial court’s conclusion that defendant inflicted a majority of the blows that resulted
in the victim’s death.

         The evidence presented both at trial and during these proceedings portrayed a horrific
attack and killing.3 Defendant admitted that he hit the victim in the head with the shovel three
times in the garage, then followed her into the house, ripped the phone off the wall while the victim
tried to call for help, and hit her in the head with the shovel until she fell to the floor. Defendant
specified that he hit her with the shovel her until she passed out. The forensic pathologist who
testified at defendant’s trial described the gruesome wounds that the victim suffered, and explained
that the victim would have fallen down and been unable to get up and walk after several of the
blows that penetrated her skull. He explained that it was possible that she was still breathing and
exhibited other vital signs for approximately 10 minutes after the injuries, even though she would
have been beyond saving at that point. Therefore, it is possible that the victim was still breathing
when defendant stopped hitting her, as defendant testified, but she would later have died as a result
of defendant’s attack regardless.



3
  On appeal, defendant argues that the trial court did not consider the testimony from defendant’s
trial when resentencing defendant. This argument is premised on the fact that the trial court did
not state that it had reviewed the record from defendant’s trial when resentencing defendant. The
trial court had obviously reviewed the record from defendant’s trial, however, because the court
clearly stated at the Miller hearing that it had reviewed the trial transcripts in preparation for that
hearing, and the trial transcripts were admitted as exhibits at the Miller hearing, along with the
police reports, autopsy report, and laboratory report. Regardless, at defendant’s resentencing on
remand, the trial court can alleviate defendant’s concerns by specifying what documents it
reviewed in preparation for the resentencing.


                                                 -5-
        Moreover, defendant admitted that he never saw DePalma hit the victim with the shovel,
and blood was only found on defendant. The police recovered the shirts worn by defendant when
he attacked the victim, and they were covered in blood. On the other hand, when DePalma was
apprehended, he was wearing the same clothes as he was wearing the day before (according to
defendant’s description), and he did not have any blood on him. Likewise, police found blood in
the car only in the passenger seat, where defendant was sitting.

       In light of this evidence, it was reasonable for the trial court to find that defendant inflicted
the majority of the blows that resulted in the victim’s death. For clarity, however, we note that,
on remand, the trial court is not bound by its finding that defendant “inflicted the majority of the
blows and caused the death of this victim,” and is free to make contrary findings if it so chooses.

                          V. SIMILARLY SITUATED DEFENDANTS

        Defendant also contends that the trial court abused its discretion by imposing a sentence
with a minimum term that was 13 years longer than the sentence imposed on DePalma because
they are similarly situated codefendants. We disagree.

        Simply put, based on the trial court’s findings, defendant is not similarly situated to
DePalma. The sentencing court in DePalma’s case determined that DePalma did not inflict the
injuries that led to the victim’s death. The trial court here found that defendant “inflicted the
majority of the blows and caused the death of this victim”—a reasonable conclusion based on the
evidence submitted for the reasons explained above. If these differing conclusions persist on
remand, it is not necessarily unreasonable for defendant’s sentence to be different than DePalma’s.
Accordingly, defendant’s argument that he must necessarily be resentenced to the same sentence
as DePalma is without merit.

        Defendant’s sentence is vacated, and we remand for resentencing. We do not retain
jurisdiction.



                                                               /s/ Michelle M. Rick
                                                               /s/ Colleen A. O’Brien




                                                  -6-